DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are not clear and unacceptable for the examining process
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The invention comprises a cylindrical arrangement of superconducting antennas (9) which are separated by a dielectric (8) over a superconducting cylindrical pate (7) and exposed in a resonant cavity (6). The radiation in the cavity is incident on the force ring having a superconducting surface (4) containing ferrite (11), the coolant (5) 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fetta WO 2007/089284 A2 [Fetta].
Regarding claim 1, Fetta teaches an electromagnetic drive capable of generating a driving force [paragraph 61], characterized by containing a resonant cylindrical cavity [200/700, figs. 1 and 7a] on whose inner surface, emitting antennas [705/706] of electromagnetic waves are arranged [paragraphs 63/185; figs. 7a-7b]. 
Regarding claim 2, Fetta teaches the electromagnetic drive of claim 1, characterized by emitting radiation on an outer ring [fig. 7A and 8 show a ring between 705 and 706], in which a driving force is generated [by elements 705/706]. 
Regarding claim 3, Fetta teaches the electromagnetic drive of claim 1
Regarding claim 4, Fetta teaches the electromagnetic drive of claim 1, characterized by having a resonant cavity with superconducting cylindrical surfaces [paragraphs 169-170]. 
Regarding claim 5, Fetta teaches the electromagnetic drive of claim 1, characterized by having a force ring with superconducting surface [the ring of element 200, paragraphs 169-170]. 
Regarding claim 6, Fetta teaches the electromagnetic drive of claim 1, comprising functional components [see components of figures 5-7 and 10].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837